 
Exhibit 10.1

 
Facility Improvement and Process Validation Agreement
 

This facility improvement and process validation agreement ("Agreement") is
effective this 26th day of August, 2019 ("Effective Date") and is between Duke
University, a tax-exempt research and educational institution located in Durham,
North Carolina, acting for and on behalf of its School of Medicine (“Duke”), and
Cellular Biomedicine Group, Inc. ("Sponsor") a corporation with offices in 1345
Avenue of the Americas, 15th Floor, New York, New York 10105. The parties
represented in this Agreement shall be referred to individually as a “Party” and
collectively as the “Parties”.
 
WHEREAS, Duke has established a biological manufacturing facility capable of
producing cellular products under current Good Manufacturing Practice
regulations (“Core Lab”) to promote and support scientific research and;
 
WHEREAS, Duke requires facility improvements to provide for greater Core Lab
capacity anticipated to be used by Duke in future research funded by Sponsor;
 
WHEREAS, both Parties desire for such Core Lab to collaborate on a clinical
trial of tumor infiltrating lymphocytes (TIL cells) that will be performed at
Duke and funded by Sponsor; and
 
WHEREAS, the facility improvements contemplated by this Agreement are of mutual
interest and benefit to Duke and Sponsor and will further the instructional and
research objectives of Duke in a manner consistent with its status as a
non-profit education and health care institution.
 
NOW, THEREFORE, the Parties agree as follows:
 
1. 
Duke shall conduct the project described in Exhibit A, attached (the “Project”).
 
2. 
Duke’s Investigator ("Investigator") shall be Joanne Kurtzberg, M.D., who will
oversee the Project. If the Investigator is unable to continue to serve and a
successor acceptable to both Duke and Sponsor is not available, this Agreement
will be terminated in accordance with Article 7.
 
3. 
In consideration of the performance of the Project, and as detailed in the
budget included as Exhibit B, Sponsor shall pay Duke a fixed-price total of
[***]. Upon submission of an invoice by Duke, Sponsor will pay the full amount
within forty-five (45) days of the Effective Date.
 
4. 
Duke’s relationship to Sponsor under this Agreement shall be that of an
independent contractor and not an agent, joint venturer, employee, or partner of
Sponsor.
 
5. 
The Project will commence of the Effective Date and will terminate upon
completion of the Project or twenty-four (24) months from the Effective Date,
whichever is sooner (the “Term”). The Parties may extend the Term of this
Agreement upon execution of a written amendment to this Agreement.
 
 
1

 
 
 
 
6. 
Confidential information shall mean all information provided by one Party (the
“Disclosing Party”) to the other (the “Receiving Party”) that is clearly
identified in writing as confidential by the Disclosing Party at the time of
disclosure (“Confidential Information”). The Receiving Party agrees to hold the
Disclosing Party’s Confidential Information in trust and confidence, using the
same care and discretion that the Receiving Party uses with information that it
considers confidential. The Receiving Party will not use the Disclosing Party’s
Confidential Information for purposes other than those contemplated by this
Agreement. The Receiving Party shall not be bound by confidentiality obligations
hereunder with respect to the Confidential Information, or any part thereof,
that:
(a) is already known to the Receiving Party at the time of the disclosure;
(b) is or becomes publicly known without the wrongful act or breach of this
Agreement by the Receiving Party;
(c) is rightfully received by the Receiving Party from a third party on a
non-confidential basis;
(d) is approved for release by written authorization of the Disclosing Party; or
(e) is subsequently and independently developed by employees of the Receiving
Party without use of or reliance upon the Confidential Information.
 
Nothing herein shall prevent the Receiving Party from disclosing Confidential
Information to the extent required pursuant to a judicial or government request,
requirement or order. In such instances, the Receiving Party shall take
reasonable steps to provide the Disclosing Party sufficient prior written notice
in order for the Disclosing Party to contest such request, requirement or order.
 
7. 
[***] developed by Duke in the performance of the Project (the “Results”) shall
be promptly and fully disclosed to Sponsor, and may be used by Sponsor for any
legitimate purpose. Duke shall have the right to retain copies of and use all
Results for its own research, educational, clinical, and publication purposes
subject to the confidentiality and publication review obligations of this
Agreement. [***] shall remain the property of Duke whether developed prior to or
during the Project. During performance of the Project and performance of a
future clinical trial funded by Sponsor, [***] will be implemented and disclosed
to Sponsor. [***] To the extent Duke has rights in such [***], Duke grants
Sponsor the fully paid-up, non-exclusive, world-wide right to make, have made,
use, have used, and sublicense such [***] for any legitimate purpose.
 
THE RESULTS ARE PROVIDED BY DUKE TO SPONSOR “AS IS”. DUKE MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OF THE RESULTS WILL NOT
INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER RIGHTS.
 
8. 
Sponsor agrees to indemnify, hold harmless, and defend Duke, its officers,
employees, and agents against any and all claims, suits, losses, damages, costs,
fees, and expenses asserted by third parties, both government and
non-government, resulting from or arising out of this Agreement; provided,
however, that Sponsor shall not be responsible for Duke's gross negligence or
willful misconduct. Sponsor shall maintain in force at its sole cost and
expense, with reputable insurance companies, insurance of a type and in an
amount reasonably sufficient to protect against liability hereunder. Duke shall
have the right to request the appropriate certificates of insurance from Sponsor
for the purpose of ascertaining the sufficiency of such coverage.
 
 
2

 
 
 
 
9. 
Neither Party will, without the prior written consent of the other Party: (a)
use in advertising, publicity or otherwise, the name of any employee or agent,
any trade-name, trademark, trade device, service mark, symbol, or any
abbreviation, contraction or simulation thereof owned by the other Party, or (b)
represent, either directly or indirectly, that any product or service of the
other Party is a product or service of the representing Party or that it is made
in accordance with or utilizes the information or documents of the other Party.
Notwithstanding the foregoing, Duke may acknowledge the contributions of Sponsor
in academic publications prepared in accordance with Article 9 and shall have
the right to post Sponsor’s name, the Project name, and the Project period on
Duke’s publically accessible lists of research conducted at Duke and as may be
required in submissions to funding agencies.
 
10. 
Any notice or other communication required or permitted under this Agreement
will be in writing and will be deemed given as of the date it is: (a) delivered
by hand, or (b) mailed, postage prepaid, first class, certified mail, return
receipt requested, to the Party at the address listed below or subsequently
specified in writing, or (c) sent, shipping prepaid, return receipt requested,
by national courier service, to the Party at the address listed below or
subsequently specified in writing:
 
As to Duke:
Office of Research Contracts
 
Duke University,
 
2200 West Main St. Suite 900,
 
Durham, N.C. 27705
 
Attn: Director
 
 
As to Company:
Cellular Biomediciane Group, Inc.
 
1345 Avenue of the Americas, 15th Floor
 
New York, New York 10105
 
Chief Legal Officer


11. 
Termination
(a) 
This Agreement will terminate upon completion of the Project or expiration of
the Term, whichever is sooner.
 
(b) 
The Parties agree that the provisions of this Agreement are intended to be
interpreted and implemented so as to comply with all applicable laws,
governmental rules and regulations; however, if it is determined that any
provision of this Agreement is not in such compliance, then the Parties agree to
modify that provision or this Agreement so as to be in compliance. If such
modification is not possible, or practical, or if the Parties are unable to
agree upon the modification to be made, then either Party may immediately
terminate this Agreement.
 
(c) 
Either Party may terminate this Agreement upon thirty (30) days written notice
i) if the other Party’s breach of this Agreement remains uncured for such thirty
(30) day period, or ii) if the Duke Investigator is unable to complete the
Project and the Parties are unable to agree upon a successor.
 
(d) 
Either Party may terminate this Agreement immediately if the other Party engages
in fraud or illegal conduct during the performance of the Project.
 
(e) 
In the event of early termination, Sponsor will compensate Duke for i) all
uncompensated milestones met and ii) portions of each milestone undertaken but
not met, on a pro-rated basis, prior to the date of written notice of
termination by Sponsor.
 
(f) 
Upon termination for any reason, a Party, at the other Party’s discretion, shall
return or destroy all Confidential Information received from the other Party. A
Party may retain in its office of counsel one (1) copy of the Disclosing Party’s
Confidential Information as record of obligation.
 
 
 
3

 
 
12. 
Nonperformance by either Party shall be excused to the extent that performance
is rendered impossible by strike, fire, earthquake, flood, governmental acts or
orders or restrictions, failure of suppliers or any other reason where failure
to perform is beyond the reasonable control of the non-performing Party. In such
event the affected Party, as the case may be, shall promptly notify the other
Party of such inability and of the period for which such inability is
anticipated to continue. Without limiting the foregoing, the Party subject to
such inability shall use reasonable efforts to minimize the duration of any
force majeure event.
 
13. 
Any and all provisions of this Agreement which by their nature or effect are
required or intended to be observed, kept or performed after termination or
expiration of this Agreement will survive the termination or expiration of this
Agreement, as the case may be, and remain binding upon and for the benefit of
the Parties hereto.
 
14. 
This Agreement and its attached Exhibits represent the entire understanding
between the Parties, and supersedes all agreements, express or implied, between
the Parties as to its subject matter. Any alteration, modification, or amendment
to this Agreement must be in writing and signed by both Parties.
 
15. 
This Agreement is binding upon and will inure to the benefit of the Parties
hereto and their respective successors and assigns. This Agreement shall not be
assignable in whole or in part by a Party without the prior written consent of
the other Party, such consent not to be unreasonably withheld. Notwithstanding
the foregoing, Sponsor may assign its rights or obligations under this Agreement
in connection with a merger or similar reorganization or the sale of all or
substantially all of its assets or of the Sponsor’s subject matter of this
Agreement, without the prior written consent of Duke. Upon completion of such an
event, Sponsor will provide Duke with written notification disclosing the name
and address of the third party that has assumed Sponsor’s rights and obligations
under this Agreement.
 
16. 
This Agreement shall be governed by the laws of the State of North Carolina,
without reference to its choice of law provisions. The Parties hereby submit to
the jurisdiction of the courts of North Carolina in all matters concerning this
Agreement.
 
 
4

 
 
      WHEREFORE, the Parties hereto agree:
 
              DUKE UNIVERSITY
 
 
By:                     /s/ W. Gavin Foltz
Printed Name:    W. Gavin Foltz, J.D.
Title:                  Assoc. Dean
                                         Office of Research Contracts
Date executed:  August 26, 2019
 
CELLULAR BIOMEDICINE GROUP, INC.:
 
 
By:                   /s/ Bizuo (Tony) Liu
Printed Name:  Bizuo (Tony) Liu
Title:                 Chief Executive Officer
 
 
Date executed:  August 27, 2019 
 
 
 

 
 
 
5

 

 
EXHIBIT A
 
Scope of Work
 
 
[***]
 
 
 
 
 
6

 
 
EXHIBIT B
 
Budget
 
 
[***]
 
 
 
 
 
7
